Douglas, J.,
dissenting. I respectfully dissent from the majority opinion. In doing so, my concerns are twofold. First, I find that the question to be decided in this case is far more narrow than the one framed by the majority. Here, appellees requested the trial court to grant a discovery request. The trial court granted appellees’ motion to compel a response and appellant appealed the order. The court of appeals dismissed the appeal on the basis that the judgment of the trial court was not a final appealable order. Thus, the sole issue in this case is whether an order of a trial court compelling a response to a discovery request is a final appealable order. The matter before us really has nothing to do with the question of physician-patient privilege.
R.C. 2505.02 sets forth which orders are to be considered final. The discovery order granted by the trial court herein certainly does not affect “a substantial right in an action which in effect determines the action and prevents a judgment.” Likewise, the matter between these parties is not a “special proceeding.” A special proceeding is a civil remedy which does not fall within the category of ordinary civil actions. Appellees base their complaint in negligence, which clearly falls within the ambit of an ordinary civil action.
Thus, the order complained of herein is not a final order as defined in R.C. 2505.02. Furthermore, this court has held that a discovery order is not a final appealable order. Klein v. Bendix-Westinghouse Co. (1968), 13 Ohio St. 2d 85, 86 [42 O.O.2d 283], While this court has recently made some exceptions to the general rule that interlocutory orders are not immediately appealable, the exceptions have been narrow and none involve *99discovery orders. To expand the rule further and grant parties the right to immediately appeal an adverse ruling on a discovery matter invites, in my judgment, every party so aggrieved to seek appellate review thereby causing interminable delay and a further crowding of court dockets. The oft-expressed floodgate theory will have a practical application with today’s majority decision.
My second concern is just as pronounced. The majority opinion makes a final judgment on the ultimate issue of alleged damage to appellees, which appellees contend emanates from the trial court’s order, without any facts, proof or record upon which to make this merit decision. This seems strange to me when the only issue before us is a procedural one, to wit: Is the order appealed from a final order?
For the foregoing reasons, I must respectfully dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.